Title: [May 1767]
From: Washington, George
To: 




8. Sowed Flax at Muddy hole.
 


9. My Schooner returnd.
 


11. Finishd plantg. Corn in the Neck & began with 4 plows to break up the 5 foot cut.
 


12. Finishd plantg. Corn at the Mill, & began to break up the field round the Overseers House.
Cut 22 old Rams in the Neck & began to shear my Sheep.
 


14. Finishd plantg. Corn at Muddy Hole.
 


16. Finishd plantg. at Doeg Run.
Sowed flax at Muddy Hole.
Finishd breakg. up the 5 foot cut in N. with 4 plows two days & 5 plows almost 3 days. Made in all abt. 20 days work.
 


18. Sowed flax at Muddy hole by the Pond.
Also began to plow Corn at Doeg Run with 3 plows.
Set into plowing at Muddy hole w. 3 plows—1 plow has been at work a day or two there.
 


22. Sale of the Glebe 18 Months Credt.


   
   The sale of the Truro Parish glebe (and church plate) was necessitated by the creation of Cameron Parish (1749) and Fairfax Parish (1765) out of Truro and was authorized by an act of the assembly passed in Nov. 1766 (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:202), which provided for an equal division of the parish property among the three parishes. As a churchwarden GW was responsible for running the sale, and on this date he went to the glebe with the vestry and sold the glebe and plate to Daniel McCarty, who in turn donated the plate back to Truro Parish. The income from this sale was split among Truro, Cameron, and Fairfax parishes.



 


23. Morris finishd plowing his first cut (Doeg Run) with 3 plows by 12 oclock.

Finishd plowg. the 5½ foot cut in the Neck with 4 plows, & replanted this & the 5 foot cut there.
 


25. Early Wheat at Muddy hole beginng. to head—that is the heads of some out some bursting the blade & others swelling Do.
 


26. Sowd. Hemp over again with near 5 pecks of Seed—the first comg. up much too thin.
 


28. Finishd plowing the 3–9 Inch cut in the Neck.
 


29. Finishd plowg. all the Mill Corn.
 


30. Finishd plowg. the other Cut in the Neck.
